DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 14, lines 11-13 recites “the degradable plug assembly allows for communication of a fluid through the fluid passageway, such that the fluid from the surface can be introduced into the casing string assembly at the first end,”.  
This limitation seems to have a typo in it, resulting in awkward language and it is suggested to rewrite the limitation as 
 “the degradable plug assembly allows for communication of a fluid through the fluid passageway, such that the fluid  can be introduced from the surface into the casing string assembly at the first end and communicate to the second end”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11-13 and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of the following claims recite “a predetermined pressure”.
Claim 6 recites “wherein the tool is configured such that, when fluid pressure applied from upstream is at or above a predetermined pressure, the upper cover is maintained in the closed state and held against the degradable plug, and when the fluid pressure is decreased below the predetermined pressure, the upper cover is no longer held against the degradable plug.”  
Claim 11 recites “ wherein the step of moving the cover to an open state comprises reducing fluid pressure to below a predetermined pressure, wherein when the fluid pressure is at or above the predetermined pressure, the upper cover is maintained in the closed state and held against the degradable plug, and when the fluid pressure is decreased below the predetermined pressure, the upper cover is no longer held against the degradable plug. “
Claim 13 recites “comprises a spring configured to upwardly bias the cover, such that when the fluid pressure is below the predetermined pressure, the upper cover moves away from the degradable plug.”
Claim 20 recites “wherein the degradable plug assembly is configured such that, when fluid pressure applied from upstream is at or above a predetermined pressure, the upper cover is maintained in the closed state and held against the degradable plug, and when the fluid pressure is decreased below the predetermined pressure, the upper cover is no longer held against the degradable plug.”
Claim 22 recites “wherein the tool further includes a spring configured to upwardly bias the upper cover, such that when the fluid pressure is below the predetermined pressure, the upper cover moves away from the degradable plug.”
Claim 24 recites “wherein the degradable plug assembly further includes a spring configured to upwardly bias the upper cover, such that when the fluid pressure is below the predetermined pressure, the upper cover moves away from the degradable plug.”
The Examiner finds no mention of “a predetermined pressure” or the specific wording in the claims in the specification (see at least [0023] for the section about fluid pressure holding the cover against the degradable plug and the interaction with the spring). It is suggested to use the language “verbatim” from the specification.

Claims dependent claims are likewise rejected.



Response to Arguments
Applicant's arguments and amendments filed 9/26/2022 have been fully considered.
In view of the amendments, the claim objections  the 112 rejections and 102/103 rejections based on Helms are withdrawn.
However, new rejections under 112 (a)  and a claim object is presented, see above.
	
Allowable Subject Matter
Claims 1-5,7-10 and 14-19 are allowed.

Conclusion
                                                                                                                                                                                              The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110042099 A1 discloses a downhole temporary plug with a temporary barrier directly adjacent the plug.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674